RACOMBE, Circuit Judge.
It appears that the investigation before the master was conducted under circumstances which quite likely prevented counsel from fully presenting their views. Time was limited, and one of them was in ill-health and unable to attend throughout. On examination of the record, and what is now urged, I think allowance to receivers’ counsel should be increased $1,500. Although it was the same counsel who instituted the suit and drew the bill of complaint, services in that capacity should also be compensated; but, of course, these are limited to the preparation and service of the bill, since there was no defense interposed. Examination of the bill shows the nature and extent of these services, and $1,000 is not an unreasonable allowance therefor, and is allowed. In all other respects report is confirmed.
Exceptions overruled.